       Case 2:20-cv-00381-KJD-BNW Document 34
                                           33 Filed 09/21/21
                                                    09/20/21 Page 1 of 2



 1 LUCIAN J. GRECO, JR., ESQ.
     Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
     Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
     Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
     1160 N. TOWN CENTER DRIVE
 5 SUITE 250
     LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
     FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
     jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
     JAMES RIVER INSURANCE COMPANY
10
11                            IN THE UNITED STATES DISTRICT COURT
12                                              DISTRICT OF NEVADA
13
14 MATTHEW BUMGARDNER,                    )                  Case No. 2:20-cv-00381-KJD-BNW
                                          )
15               Plaintiff,               )                  THIRD JOINT STATUS REPORT
                                          )                  REGARDING STAY OF MATTER
16          vs.                           )                  AND PLAINTIFF’S CLAIM WITH
                                          )                  ATLANTIC SPECIALTY
17   JAMES RIVER INSURANCE                )                  INSURANCE COMPANY
     COMPANY; RAISER, LLC dba UBER, )
18   UBER TECHNOLOGIES INC, dba           )
     UBER; DOES I through X; and ROE      )
19   BUSINESS ENTITIES I through X;       )
     inclusive; DOES I through X; and ROE )
20   BUSINESS ENTITIES I through X,       )
     inclusive,                           )
21                                        )
                 Defendants.              )
22
23
              Plaintiff, Matthew Bumgardner by and through his attorneys of record,
24
     Richard A. Harris, Esq. and Samantha A. Martin, Esq. of Richard Harris Law Firm,
25
     and Defendant, James River Insurance Company by and through its attorneys of
26
     record, Lucian J. Greco, Jr, Esq., Jared G. Christensen, Esq. and Deleela M.
27
     Weinerman, Esq. of Bremer Whyte Brown and O’Meara, LLP, hereby respectfully
28



     LEGAL:11009-0405/14052349.1 1256.396 4837-2115-9408.3
       Case 2:20-cv-00381-KJD-BNW Document 34
                                           33 Filed 09/21/21
                                                    09/20/21 Page 2 of 2



 1 submit their Third Joint Status Report as follows:
 2            I.        CASE STATUS
 3            This case involves claims for underinsured motorist (“UIM”) benefits arising
 4 from a motor vehicle collision. The parties filed a Stipulation and Order to Stay
 5 pending resolution of Plaintiff’s claim with Atlantic Speciality Insurance Company.
 6 Plaintiff has submitted a demand and all supporting documentation to Atlantic
 7 Specilaity Insurance Company and the claim is still pending. Atlantic Speciality
 8 Insurance Company has sent out requests for Plaintiff’s records, but is still waiting
 9 on responses from some of the providers. Once Atlantic recevied the records,
10 Atlantic will send the records to a bill review company to process.
11            II.       ACTION REQUIRED TO BE TAKEN BY THE COURT
12            None.
13
14 DATED this 20th of September 2021                                                DATED this 20th of September 2021
15
     RICHARD HARRIS LAW FIRM                                                        BREMER WHYTE BROWN &
16                                                                                  O’MEARA LLP
17
       /s/ Samantha A. Martin                                                         /s/ Deleela M. Weinerman
18 Richard A. Harris, Esq.                                                          Lucian J. Greco, Jr, Esq.
19 Nevada State Bar No. 505                                                         Nevada State Bar No. 10600
     Samantha A. Martin, Esq.                                                       Jared G. Christensen, Esq.
20 Nevada State Bar No. 12998                                                       Nevada State Bar No. 11538
21 Attorneys for Plaintiff,                                                         Deleela M. Weinerman, Esq.
     Matthew Bumgardner                                                             Nevada State Bar No. 13985
22                                                                                  Attorneys for Defendant,
23                                                                                  James River Insurance Company
                                                   Order
24                                         IT IS ORDERED that
25                                         another joint status
                                           report is due by
26                                         November 20, 2021.
                                              IT IS SO ORDERED

27                                            DATED: 10:07 am, September 21, 2021



28                                            BRENDA WEKSLER
                                              UNITED STATES MAGISTRATE JUDGE


                                                                             2

     LEGAL:11009-0405/14052349.1 1256.396 4837-2115-9408.3
